DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgment is made of the timely response to the 11-18-20 Non-Final Rejection filed 1-15-21.

Response to Amendment

3.	Acknowledgment is made to the amendment(s) to claims 1, 4, 7, 9, 10, 13, 18-20 and cancellation of claims 2-3 & 11-12.

Claim Rejections - 35 USC § 102

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-,4-5, 7 10, 13-14 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeFaux et al  (US 2011/0219868 A1).

Regarding claims 1, 10 and 19 DeFaux et al   teaches measuring a frozen precipitation [0041]-[0043] level of the frozen precipitation in a collection vessel 4 5 [0042] ; heating [0046][0067][0071] the collection vessel 5 to convert the frozen precipitation into melted precipitation [0046][0067][0071] ; and measuring a melted precipitation level to determine an equivalent water accumulation [0042][0044][0053]  of the frozen precipitation and actuating a release valve 14 of the collection vessel 4 5 to eliminate the melted precipitation responsive to the melted precipitation level exceeding a threshold (predetermined schedule interpreted as threshold) [0018][0044][0046](fig. 5 threshold values).


Regarding claims 4 and 13 DeFeaux et al teaches the release valve 14 is activated periodically [0018][0044][0046].

Regarding claims 5 and 14 Lane teaches the frozen precipitation is snow (abstract).

Regarding claims 7  and 16 DeFeaux et al teaches a metal wire (inherent feature of a heating element) integrated therein that heats up when a current is applied [0024][0046][0068]


Claim Rejections - 35 USC § 103


5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeFaux et al  (US 2011/0219868 A1) in view of Lane (US 2011/0219868 A1)


Regarding claims 6 and 15 DeFeaux et al does not teaches a precipitation measurement apparatus comprising measuring performed using a camera. Lane a precipitation measurement apparatus comprising measuring performed using a camera 70

	It would have been obvious to a person having ordinary skill in the art of precipitation measuring devices at the time the invention was made to modify the precipitation apparatus taught by DeFeaux et al with measurements performed using a camera as taught by Lane for the purpose of determining levels of accumulation within a precipitation collection component


Allowable Subject Matter

6.	Claims 8,9, 17, 18 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not anticipate nor render obvious an collection vessel that orientated with respect to an x-y plane by adjusting a first motor based at least in part on a wind model, and orienting the collection vessel with respect to a z-axis by adjusting a second motor based at least in part on the wind model such that an open end of the collection vessel is aligned perpendicular to a direction of the wind.


Response to Arguments

7.	Applicant’s arguments, see pages 8-10, filed 1-15-21, with respect to the rejection(s) of claim(s) 1-,4-6, 7 10, 13-15 and 19  under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Defeaux et al and DeFeaux et al in view of Lane.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

US 2701472 A Heated precipitation gauge intake tube

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.